DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species shown by figures 9-13 (claims 1-8) (Species 1b) and figures 16-17 (claims 1-6) in the reply filed on 01/29/21 is acknowledged.  There are no grounds for traversal, and thus this is not found persuasive.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/09/21.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first prosthetic digit”, “one or more first phalanges”, “four-bar linkage” the “first engagement portion”, “a first stopping portion”, “mechanical singularity”, the first engagement portion comprising the locking linkage joining the first and second phalanx, “a second prosthetic digit”, “second engagement portion”, “second stopping portion”, “third phalanx”, “fourth . 
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because figures 1-6 and 13-17 are too fuzzy/light to make out all details.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 130, 118, 128.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having a finger in a position of flexion in response to a force applied, does not reasonably provide enablement for having the digit to be in a position of flexion in response to any force applied to the first digit as the claim specifies, or for each of the one or more phalanges to be in a position of flexion in response to that randomly applied force. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to recreate or use the invention commensurate in scope with these claims. Notably, the force amount, direction, where it is applied, etc. all will have an effect on whether the finger will be in flexion, and the effect on all the phalanges of the claim would vary.

Claim 4 is rejected for similar reasons as claim 1.
Remaining claims are rejected for depending on a claim rejected by 112a. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the first digit comprises “one or more first phalanges and a four-bar linkage to operatively coupled the PIP joint to the MCP joint” since it is unclear whether the digit, the one or more phalanges, or the four-bar linkage is what is coupling the two joints together. Further, it is unclear how the one digit couples the PIP joint to the MCP joint, when as the Examiner best understands from the specification/drawing the digit comprises the PIP and MCP joints. Further, it would be unclear how “one or more first phalanges” couple the two joints together, since figures only show one phalange coupling the two joints together, and it is unclear how multiple 
Further, the claim is unclear for claiming the engagement portion comprises a locking linkage, the digit comprises a four-bar linkage, and the locking linkage being a part of the four-bar linkage. It is unclear from the wording of the claim what actually belongs to what, and how the digit is a distinct part of the prosthetic device from the “first engagement portion” (as claim 1 requires) when the two actually have elements that are supposedly co-extensive (e.g. the four-bar linkage and the locking linkage). It is unclear to the Examiner what actually is distinct from other elements in the claim. 
Further, the claim is indefinite for claiming the locking linkage extends “along the phalange” when it is unclear which of the “one or more” phalanges this is referencing. 
Similarly, the claim is unclear for claiming the prosthetic device includes two joints, a digit (which does not comprise the joints), an engagement portion (which is not a part of the digit), and a first stopping portion (which is also not a part of the digit). It is unclear how these elements can all be distinct, when as the Examiner best understands from the drawings and specification, the digit actually comprises all these elements. 
Further the claim is unclear for claiming the locking linkage engages with the stopping element “by passing the one of the first phalanges…through a mechanical singularity”. It is unclear which of the one or more first phalanges is being referred to in this part of the claim. Further, it is unclear how the phalanges are “passed through a mechanical singularity”. It is unclear whether this means the singularity has an opening therethrough, and the phalange passes through it, or whether this means something else. 
each and every one of the one or more phalanges will be in a position of flexion, in response to each and every force applied to the digit anywhere. First, the phalanges couldn’t all be in flexion, since their orientation of “flexion” would have to be compared to another structure first (e.g. what is it flexed relative to), and particularly when it isn’t clear how many phalanges there are (are there 10 phalanges? 2? 1000?). 
Claim 2 is unclear for claiming the locking linkage joins the two phalanxes together, when it appears there is some sort of pin or other connecting element which actually joints the two together. Claim 1, from which this depends, has even indicated that the locking linkage is part of a four-bar linkage, and that four-bar linkage is actually only on one of the phalanges, making it unclear now how claim 2 requires the two phalanxes to be joined via the locking linkage when the locking linkage is shown/described as being a part of the one phalanx, and connecting through another element to a second phalanx.  
Claim 3 is indefinite for referring to “the first phalanx of the first prosthetic digit when claim 1 hasn’t defined the first digit as comprising any phalanx. It is unclear what this is referring to. 
Claim 4 is indefinite for referring to the device comprising a second prosthetic digit without providing any nexus between this new second digit and the remainder of the device. 

Further, see the rejection to claim 1 above regarding the scope of the claims and how it is unclear how a random force applied anywhere on the second digit would lock the digit in a position of flexion. 
Claim 5 is indefinite for the same reasons as claim 2 above. 
Claim 6 is indefinite for claiming the stopping portions are positioned “on” the first/third phalanx of the digits, when as the Examiner best understands from the figures/drawings the stopping portions are positioned in or are actually just a part of the first/third phalanx. 
Remaining claims are rejected for depending on an indefinite claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (US 5941914 A) hereinafter known as Jacobsen in view of Carlson et al. (US 5800571 A), hereinafter known as Carlson.
As is best understood, regarding claim 1 Jacobsen discloses a prosthetic device having a proximal interphalangeal joint (PIP) and a metacarpophalangeal joint (MCP) (e.g. Figure 1 elements 7, 8, 9 show three joints, two of which can be understood to be the MCP and PIP), comprising:
a first prosthetic digit (Figure 1) comprising one or more phalanges (Figures 4a-c show four phalanges) and a four-bar linkage (Annotated Figure 4c) to operably couple the PIP and MCP joint (Figure 4c shows the linkage coupling joints 8 and 9);
but is silent with regards to the phalange (or linkage?) including a locking linkage (engagement portion), and a stopping portion (element) above the linkage so that the stopping element engages with the locking linkage to lock the digit in response to a force. 
claim 1 Carlson teaches a prosthetic device which includes a locking linkage (Figure 1 item 18) which interacts with a stopping portion (Figure 1 item 43) so that the digit can be locked in response to a force applied to the digit (Column 3 line 66 - Column 4 line 3).
Jacobsen and Carlson are involved in the same field of endeavor, namely prosthetic digits. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Jacobsen by including a locking linkage and stopping portion such as is taught by Carlson in order to allow the user to selectively lock the hand of Jacobsen in position, thereby enabling grasping and maintaining control of an object.

    PNG
    media_image1.png
    364
    382
    media_image1.png
    Greyscale

Regarding claim 2 the Jacobsen Carlson Combination teaches the device of claim 1 substantially as is claimed,

The Combination is silent with regards to the location of the locking linkage. However, the Examiner notes that a person of ordinary skill in the art would find it obvious to modify the device of the Jacobsen Carlson Combination so that the locking linkage can join any of the phalanxes of Jacobsen, thereby locking any of the joints in place, since there are only a limited number of locking locations for the three-jointed-finger of Jacobsen. MPEP 2143 indicates that it is obvious to try when choosing form a finite number of identified, predictable solutions with a reasonable expectation of success (which the Examiner understands would be the case with a finger comprising only three joints and four phalanxes). 
Regarding claim 3 the Jacobsen Carlson Combination teaches the device of claim 2 substantially as is claimed,
but is silent with regards to the location of the first stopping portion.
However, regarding claim 3 the Examiner notes that a person of ordinary skill in the art would find it obvious to modify the device of the Jacobsen Carlson Combination so that the stopping portion is located on any of the phalanxes of Jacobsen, thereby locking any of the joints of the digit in place, since there are only a limited number of locking locations for the three-jointed-finger of Jacobsen. MPEP 2143 indicates that it is obvious to try when choosing form a finite number of identified, predictable solutions with a reasonable expectation of success 
Regarding claim 4 the Jacobsen Carlson Combination teaches the device of claim 1 substantially as is claimed,
wherein Jacobsen further discloses a second prosthetic digit (Column 1 lines 40-42).
Further, regarding claim 4 please see the explanation/obviousness statement in the rejection to claim 1 above, in which Carlson is understood to remedy the deficiencies of Jacobsen.
Regarding claim 5 the Jacobsen Carlson Combination teaches the device of claim 4 substantially as is claimed,
wherein Jacobsen further discloses wherein the one or more first phalanges comprise a first phalanx and a second phalanx (for example Figure 2 items 14 and 16), and the second digit comprising a third and fourth phalanx (the Examiner refers to the rejection of claim 4 above, wherein although only one finger is specifically described by Jacobsen, creating a hand with similar digits has been described (Column 1 lines 40-42).)
The Combination is silent however, with regards to the location of the locking linkage. However, the Examiner notes that a person of ordinary skill in the art would find it obvious to modify the device of the Jacobsen Carlson Combination so that the locking linkage can join any of the phalanxes of Jacobsen, thereby locking any of the joints in place, since there are only a limited number of locking locations for the three-jointed-finger of Jacobsen. MPEP 2143 indicates that it is 
Regarding claim 6 the Jacobsen Carlson Combination teaches the device of claim 5 substantially as is claimed,
but is silent with regards to the location of the first stopping portion.
However, regarding claim 3 the Examiner notes that a person of ordinary skill in the art would find it obvious to modify the device of the Jacobsen Carlson Combination so that the stopping portion is located on any of the phalanxes of Jacobsen, thereby locking any of the joints of the digit in place, since there are only a limited number of locking locations for the three-jointed-finger of Jacobsen. MPEP 2143 indicates that it is obvious to try when choosing form a finite number of identified, predictable solutions with a reasonable expectation of success (which the Examiner understands would be the case with a finger comprising only three joints and four phalanxes). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/13/21